Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00249-CV

                                IN THE INTEREST OF C.W.

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02259
                 Honorable Charles E. Montemayor, Associate Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. No costs of appeal are taxed against appellant.

       SIGNED April 29, 2020.


                                                _____________________________
                                                Liza A. Rodriguez, Justice